Title: To George Washington from Henry Knox, 16 November 1793
From: Knox, Henry
To: Washington, George


          
            sir
            Falls of Schuylkill [Pa.] 16 Nov. 1793
          
          I have the honor to submit two letters of Major Genl Wayne one dated the 17th of Septr
            and the other the 5th of October with a variety of enclosures, including the proceedings
            of the Court martial upon Ensign Morgan.
          In addition to the information contained in these papers, I am informed that the late
            Lt Jennifer who was cashiered, arrived at Pittsburg
            from Head quarters who says that General Scott arrived at Fort Washington on the 7th
            Octr a few hours after Genl Wayne had marched, with nearly six hundred mounted
            voluntiers, and that as many more were expected hourly. I have the honor to be with the
            highest respect sir your obedient Servt
          
            H. Knox
          
        